REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or render obvious the limitations “generating an MU packet comprising a plurality of payloads to be transmitted respectively in said first set of frequency channels, wherein said generating comprises: inserting mid-ambles in a first set of payloads of said plurality of payloads responsive to determinations that frequency channels for said first set of payloads are time-variant, wherein each mid-amble comprises a training symbol for channel estimation by a first set of STAs of said plurality of STAs; inserting no mid-amble in a second set of payloads of said plurality of payloads for a second set of STAs of said plurality of ST As responsive to detcm1inations that frequency channels for said second set of payloads are non-time-variant, wherein said second set of STAs operate without mid-ambles;  setting a preamble of the MU packet to indicate that mid-ambles are inserted on a per-user basis and that mid-ambles are used to transmit data to at least one STA of said plurality of STAs” in combination with all other claim limitations.  Thus, claim 1 is allowable over the prior art of record.
Claim 11 includes analogous limitations and are thus similarly allowable over the prior art of record.
2-10 and 12-20 depend from one of the above claims and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 16, 2021